

116 HR 6730 IH: To authorize the Secretary of the Army, acting through the Chief of Engineers, to convey certain property to the Massac-Metropolis Port District, and for other purposes.
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6730IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Shimkus introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Secretary of the Army, acting through the Chief of Engineers, to convey certain property to the Massac-Metropolis Port District, and for other purposes.1.Massac-Metropolis Port District(a)In generalThe Secretary of the Army, acting through the Chief of Engineers, may convey, without consideration, to the Massac-Metropolis Port District, all right, title, and interest of the United States in and to any real property located north of the south bank of the Ohio River in Massac County, Illinois, that is associated with the Ohio River Lock and Dam 52.(b)Requirements(1)DeedThe conveyance of real property under this section shall be by quitclaim deed.(2)SurveyThe exact acreage and legal description of the real property to be conveyed under this section shall be determined by a survey satisfactory to the Secretary.(3)Administrative expensesThe Secretary shall not require the Massac-Metropolis Port District to provide funds to cover the administrative expenses incurred by the Secretary in carrying out a conveyance under this section, including the costs of surveys required under paragraph (2).(4)Additional terms and conditionsThe Secretary may require that any conveyance under this section be subject to such additional terms and conditions as the Secretary considers necessary and appropriate to protect the interests of the United States.(c)Screening requirements waivedSection 2696 of title 10, United States Code, shall not apply to any conveyance under this section.(d)Savings clauseIf the Massac-Metropolis Port District does not accept the conveyance under this section of any real property described in subsection (a), the Secretary may dispose of such real property under subchapter III of chapter 5 of title 40, United States Code.